Citation Nr: 1754457	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  15-42 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low back disability.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to a rating in excess of 10 percent for right leg radiculitis.

4.  Entitlement to a rating in excess of 10 percent for right knee arthritis.

5.  Entitlement to a compensable rating for residuals of a left index finger fracture.

6.  Entitlement to a compensable rating for hemorrhoids.

7.  Entitlement to a compensable rating for prostate cancer.

8.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1964 to February 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  An October 2015 rating decision assigned a 100 percent rating for prostate cancer effective July 2011, and a 0 percent rating effective April 2015.  In September 2017 a videoconference hearing was held before the undersigned; a transcript is in the record.  

[A September 2017 rating decision granted service connection for peripheral neuropathy of both upper extremities, rated 20 percent, each and the left lower extremity, rated 10 percent.]  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

During the September 2017 hearing, the Veteran testified that each of his service-connected disabilities has increased in severity since the most recent VA examinations in 2011.  He was afforded VA examinations to assess the severity of his diabetes mellitus and right leg radiculitis in September 2017 (and was also examined for right leg radiculitis in October 2017).  VA outpatient treatment records dated from 2011 to 2017 were received.  The VA records and the 2017 VA examination reports have been considered by the AOJ (and were not addressed in a supplemental statement of the case (SSOC))..

In light of allegation of worsening and the length of the intervening period since he was last examined, contemporaneous examinations to assess the disabilities are necessary.  Consideration of the matter of entitlement to a TDIU rating is deferred, pending resolution of the inextricably intertwined claims for increase.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for an orthopedic examination of the Veteran to assess the severity of his low back disability, right knee arthritis and residuals of a left index finger fracture.  The Veteran's record should be reviewed by the examiner in conjunction with the examination.  All findings and related functional impairment should be described in detail.  All indicated studies must be completed (to include tests for instability and range of motion studies, with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, weight-bearing, fatigue, use, etc.).  The examiner should note whether the left index finger is ankylosed (and if so, the position of ankyloses).  The examiner should comment on restrictions on occupational and daily activity functions due to the disabilities.  

The examiner must include rationale with all opinions

2.  The AOJ should also arrange for a proctology examination of the Veteran to assess the severity of his hemorrhoids.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All findings must be described in detail; the examiner should note whether any hemorrhoids are large or thrombotic.  

The examiner should include rationale with all opinions.

3.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to assess the severity of his residuals of prostate cancer.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should specifically note whether there has been a recurrence of the prostate cancer.  All related complaints, findings, symptoms, must be described in detail; specifically, describe any related voiding or renal dysfunction, indicating (if both manifest) which predominates..

The examiner should include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate the remaining claims (TDIU in light of the determinations on the claims for increase).  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

